DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/CN2018/117092, filed on 11/23/2018, which claims priority to China Patent Application No. CN201810989091.4 filed on 08/28/2018.  On 01/11/2019, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification: Paragraph [0028] of the originally filed specification refers to figure 1 as including “a fingerprint chip 16”, however it is not shown in this figure.  Examiner thinks applicant has mislabeled the fingerprint chip (i.e., the thin horizontal bar at the bottom of 12) in figure 1 as “14”.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended 
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”).  Correction is needed.  Examiner suggests by way of example the following title: “FINGERPRINT MODULE INCLUDES IDENTIFICATION COMPONENTS IN AN IDENTIFCATION AREA AND A CHIP DISPOSED IN A NON-IDENTIFICATION AREA AND DISPLAY DEVICE”.
5.	The abstract needs to be amended to: (i) remove “are provided” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); (ii) remove “A fingerprint module and a display device” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in 
6.	Paragraph [0002] of the originally filed specification contains the following sentence that needs to be amended because it currently does not make sense: “about one fifteen billionth, fingerprints can be used for identification”.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Hong discloses a fingerprint module(900)(Fig. 13; ¶¶0125-0126), comprising:
a substrate(1300)(Fig. 13; ¶0121) having an identification area (Fig. 13: 905, 910; ¶¶0118, 0121, 0126) configured to identify a fingerprint (Fig. 13: 905, 910; ¶¶0118, 0121, 0126); a non-identification area(area outside of 1300)(Fig. 13: 905, 910; ¶¶0118, 0121, 0126) located at a periphery(adjacent area surrounding 1300)(Fig. 13; ¶0121) of the identification area(905, 910)(Fig. 13; ¶¶0118, 0121, 0126);
a plurality of fingerprint identification components(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) disposed in the identification area (Fig. 13: 905, 910; ¶¶0118, 0121, 0126) of the substrate(1300)(Fig. 13; ¶0121);
a fingerprint chip(1310 & 1315)(Fig. 13; ¶¶0125-0127) disposed in the non-identification area(area outside of 1300)(Fig. 13: 905, 910; ¶¶0118, 0121, 0126); and
a plurality of connections(thin connections between 905 & 910 with fingerprint chip {Fig. 13: 1310 & 1315}), each of the fingerprint identification components(905,  electrically connected to the fingerprint chip(1310 & 1315)(Fig. 13; ¶¶0125-0127) through a corresponding connection(thin connections between 905 & 910 with fingerprint chip {Fig. 13: 1310 & 1315});
wherein material of the fingerprint identification component(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) comprises lead sulfide (¶0070, claims 1, 21), indium antimonide, antimony doped gold, antimony doped mercury, antimony tin lead, or mercury cadmium telluride;
wherein the fingerprint identification components(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) are arranged in a matrix (Fig. 13: 905, 910; ¶¶0118, 0121, 0126).
Hong does not expressly disclose a substrate having a non-identification area located at a periphery of the identification area;
a fingerprint chip disposed in the non-identification area of the substrate; 
a plurality of metal wires.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Sun discloses a substrate(substrate including A & B)(Fig. 6; ¶0025) having a non-identification area(B)(Fig. 6; ¶¶0025, 0031) located at a periphery of the identification area(14)(Figs. 6-7; ¶0031);
a fingerprint chip(13)(Figs. 5-6; ¶¶0030-0031) disposed in the non-identification area(B)(Fig. 6; ¶¶0025, 0031) of the substrate(substrate including A & B)(Fig. 6; ¶0025); 
a plurality of metal wires(thin horizontally arranged connections)(Fig. 7; ¶0031 – wires are inherently made of metal).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong to include: (i) Sun’s teaching of a substrate having a non-identification area located at a periphery of the identification area to provide a fingerprint module that operates reliably (i.e., by having a single layer upon which the fingerprint identification components and the chip are located prevents these components from becoming electrically disconnected from each other); (ii) Sun’s teaching of a fingerprint chip disposed in the non-identification area of the substrate to provide a fingerprint module that operates reliably (i.e., by having a single layer upon which the fingerprint identification components and the chip are located prevents these components from becoming electrically disconnected from each other); and (iii) Sun’s teaching of a plurality of metal wires to provide a fingerprint module that operates reliably (i.e., by having effective electrical connections) and has a lower fabrication cost (i.e., by using wires to make the electrical connections).

As to claim 2, Hong discloses a fingerprint module(900)(Fig. 13; ¶¶0125-0126), comprising:
a substrate(1300)(Fig. 13; ¶0121) having an identification area (Fig. 13: 905, 910; ¶¶0118, 0121, 0126) configured to identify a fingerprint (Fig. 13: 905, 910; ¶¶0118, 0121, 0126); a non-identification area(area outside of 1300)(Fig. 13: 905, 910; ¶¶0118, 0121, 0126) located at a periphery(adjacent area surrounding 1300)(Fig. 13; ¶0121) of the identification area(905, 910)(Fig. 13; ¶¶0118, 0121, 0126);
a plurality of fingerprint identification components(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) disposed in the identification area (Fig. 13: 905, 910; ¶¶0118, 0121, 0126) of the substrate(1300)(Fig. 13; ¶0121);
a fingerprint chip(1310 & 1315)(Fig. 13; ¶¶0125-0127) disposed in the non-identification area(area outside of 1300)(Fig. 13: 905, 910; ¶¶0118, 0121, 0126); and
a plurality of connections(thin connections between 905 & 910 with fingerprint chip {Fig. 13: 1310 & 1315}), each of the fingerprint identification components(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) electrically connected to the fingerprint chip(1310 & 1315)(Fig. 13; ¶¶0125-0127) through a corresponding connection(thin connections between 905 & 910 with fingerprint chip {Fig. 13: 1310 & 1315}).
Hong does not expressly disclose a substrate having a non-identification area located at a periphery of the identification area;
a fingerprint chip disposed in the non-identification area of the substrate; and
a plurality of metal wires, each of the fingerprint identification components electrically connected to the fingerprint chip through a corresponding metal wire.
Sun discloses a substrate(substrate including A & B)(Fig. 6; ¶0025) having a non-identification area(B)(Fig. 6; ¶¶0025, 0031) located at a periphery of the identification area(14)(Figs. 6-7; ¶0031);
a fingerprint chip(13)(Figs. 5-6; ¶¶0030-0031) disposed in the non-identification area(B)(Fig. 6; ¶¶0025, 0031) of the substrate(substrate including A & B)(Fig. 6; ¶0025); and
a plurality of metal wires(thin horizontally arranged connections)(Fig. 7; ¶0031 – wires are inherently made of metal).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong to include: (i) Sun’s teaching of a substrate having a non-identification area located at a periphery of the identification area to provide a fingerprint module that operates reliably (i.e., by having a single layer upon which the fingerprint identification components and the chip are located prevents these components from becoming electrically disconnected from each other); (ii) Sun’s teaching of a fingerprint chip disposed in the non-identification area of the substrate to provide a fingerprint module that operates reliably (i.e., by having a single layer upon which the fingerprint identification components and the chip are located prevents these components from becoming electrically disconnected from each other); and (iii) Sun’s teaching of and a plurality of metal wires to provide a fingerprint module that operates reliably (i.e., by having effective electrical connections) and has a lower fabrication cost (i.e., by using wires to make the electrical connections).

As to claim 3, Hong modified by Sun teaches the fingerprint module according to Claim 2, as applied above.
Hong further discloses wherein material of the fingerprint identification component(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) comprises lead sulfide (¶0070, claims 1, 21), indium antimonide, antimony doped gold, antimony doped mercury, antimony tin lead, or mercury cadmium telluride.

As to claim 4, Hong modified by Sun teaches the fingerprint module according to Claim 2, as applied above.
Hong further discloses wherein the fingerprint identification components (905, 910)(Fig. 13; ¶¶0118, 0121, 0126) are arranged in a matrix (Fig. 13: 905, 910; ¶¶0118, 0121, 0126).
9.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”) in view of U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”).  While Lin was filed 01/15/2019, which is after applicant’s 08/28/2018 foreign priority date, Lin claims priority to provisional patent application no. 62/683,045 (a copy of which is enclosed) filed on 06/11/2018 that provides adequate support for the cited teachings of Lin.
As to claim 5, Hong discloses a display device (Fig. 13: 1300; ¶¶0112, 0121, especially – “a display substrate”; especially – “a display device may include the optical touch sensing device 900”; and 0122, especially – “a display device”), comprising:
a fingerprint module(900)(Fig. 13; ¶¶0125-0126), wherein the fingerprint module(900)(Fig. 13; ¶¶0125-0126) comprises:
a substrate(1300)(Fig. 13; ¶0121) having an identification area (Fig. 13: 905, configured to identify a fingerprint (Fig. 13: 905, 910; ¶¶0118, 0121, 0126); a non-identification area(area outside of 1300)(Fig. 13: 905, 910; ¶¶0118, 0121, 0126) located at a periphery(adjacent area surrounding 1300)(Fig. 13; ¶0121) of the identification area(905, 910)(Fig. 13; ¶¶0118, 0121, 0126);
a plurality of fingerprint identification components(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) disposed in the identification area(Fig. 13: 905, 910; ¶¶0118, 0121, 0126) of the substrate(1300)(Fig. 13; ¶0121);
a fingerprint chip(1310 & 1315)(Fig. 13; ¶¶0125-0127) disposed in the non-identification area (Fig. 13: 905, 910; ¶¶0118, 0121, 0126) of the substrate (1300)(Fig. 13; ¶0121); and
a plurality of connections(thin connections between 905 & 910 with fingerprint chip {Fig. 13: 1310 & 1315}), each of the fingerprint identification components (905, 910)(Fig. 13; ¶¶0118, 0121, 0126) electrically connected to the fingerprint chip (1310 & 1315)(Fig. 13; ¶¶0125-0127) through a corresponding connection(thin connections between 905 & 910 with fingerprint chip {Fig. 13: 1310 & 1315}).
	Hong does not expressly disclose a fingerprint module, a display panel, and a backlight module, which are sequentially stacked,
a substrate having a non-identification area located at a periphery of the identification area;
a fingerprint chip disposed in the non-identification area of the substrate; 
and a plurality of metal wires.
Sun discloses a substrate(substrate including A & B)(Fig. 6; ¶0025) having a non-identification area(B)(Fig. 6; ¶¶0025, 0031) located at a periphery of the identification area(14)(Figs. 6-7; ¶0031);
a fingerprint chip(13)(Figs. 5-6; ¶¶0030-0031) disposed in the non-identification area(B)(Fig. 6; ¶¶0025, 0031) of the substrate(substrate including A & B)(Fig. 6; ¶0025); 
a plurality of metal wires(thin horizontally arranged connections)(Fig. 7; ¶0031 – wires are inherently made of metal).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong to include: (i) Sun’s teaching of a substrate having a non-identification area located at a periphery of the identification area to provide a display device that operates reliably (i.e., by having a single layer upon which the fingerprint identification components and the chip are located prevents these components from becoming electrically disconnected from each other); (ii) Sun’s teaching of a fingerprint chip disposed in the non-identification area of the substrate to provide a display device that operates reliably (i.e., by having a single layer upon which the fingerprint identification components and the chip are located prevents these components from becoming electrically disconnected from each other); and (iii) Sun’s teaching of a plurality of metal wires to provide a display device that operates reliably (i.e., by having effective electrical connections) and has a lower fabrication cost (i.e., by using wires to make the electrical connections).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Lin discloses a fingerprint module(80)(FIG. 6; ¶0032), a display panel(10)(FIG. 8; ¶0028), and a backlight module(60)(FIG. 8; ¶0052), which are sequentially stacked (FIGs. 6, 8: 80, 10, 60; ¶¶0028, 0032, 0052).
Before the effective filing date of the claimed invention it would have been Hong modified by Sun with Lin teaching of a substrate having a non-identification area located at a periphery of the identification area to provide a display device that is cheap to fabricate and provides a bright image.

As to claim 6, Hong modified by Sun and Lin teaches the display device according to Claim 5, as applied above.  
Hong further discloses wherein material of the fingerprint identification component(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) comprises lead sulfide (¶0070, claims 1, 21), indium antimonide, antimony doped gold, antimony doped mercury, antimony tin lead, or mercury cadmium telluride.

As to claim 7, Hong modified by Sun and Lin teaches the display device according to Claim 5, as applied above.  
Hong further discloses wherein the fingerprint identification components(905, 910)(Fig. 13; ¶¶0118, 0121, 0126) are arranged in a matrix (Fig. 13: 905, 910; ¶¶0118, 0121, 0126).
10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”) in view of U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”) as applied to claim 5 above, in view of U.S. Patent Pub. No. 2015/0369661 A1 to Lin (“Lin II”).
As to claim 8, Hong modified by Sun and Lin teaches the display device according to Claim 5, as applied above.
Lin discloses the backlight module(60)(FIG. 2; ¶0028) and an infrared module(70)(FIG. 2; ¶0028).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun with: (i) Lin’s teaching of the backlight module to provide a display device that that is cheap to fabricate and provides a bright image; and (ii) Lin’s teaching of an infrared module to provide a display device that more accurately detects fingerprints given that infrared light does not scatter as much as does visible light.
Lin II discloses wherein the backlight module(001)(FIG. 2; ¶0066) comprises a white light emitting diode(010)(FIG. 2; ¶0067) and an infrared light emitting diode(010)(FIG. 2; ¶0067).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun and Lin with Lin II’s teachings to provide a display device that displays images and detects fingerprints using less power (i.e., by having the display backlighting and the infrared lighting being performed using LEDs).

As to claim 9, Hong modified by Sun, Lin and Lin II teaches the display device according to Claim 8, as applied above.
Lin II further discloses wherein the backlight module(001)(FIG. 2; ¶0066) comprises a light guide plate(008)(FIG. 2; ¶0066), and the white light emitting diode(010)(FIG. 2; ¶0067) and the infrared light emitting diode(010)(FIG. 2; ¶0067) are disposed at a side of the light guide plate(008)(FIG. 2; ¶0066).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun, Lin and Lin II with Lin II’s further teachings to provide a display device that facilitates displaying images and detects fingerprints using less power (i.e., by having the display backlighting and the infrared lighting being performed using LEDs).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”) in view of U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”) as applied to claim 5 above, in view of U.S. Patent Pub. No. 2019/0332842 A1 to Zhou et al. (“Zhou”).
As to claim 12, Hong modified by Sun and Lin teaches the display device according to Claim 5, as applied above.
Hong modified by Sun and Lin does not expressly disclose further comprising a first optical adhesive layer disposed between the fingerprint module and the display panel.
Zhou discloses further comprising a first optical adhesive layer(303)(FIG. 1; ¶0023) disposed between the fingerprint module(301)(FIG. 1; ¶0023) and the display panel(302)(FIG. 1; ¶0023).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun and Lin with Zhou to provide a display device that operates correctly (i.e., by maintaining the relative positions of the fingerprint module and the display panel).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”) in view of U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”) as applied to claim 5 above, in view of U.S. Patent Pub. No. 2019/0042017 A1 to Lu.
As to claim 13, Hong modified by Sun and Lin teaches the display device according to Claim 5, as applied above.
Hong modified by Sun and Lin does not expressly disclose further comprising a cover plate disposed on the fingerprint module.
Lu discloses further comprising a cover plate(15)(Fig. 3; ¶0023) disposed on the fingerprint module(12)(Fig. 3; ¶0026).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun and Lin with Lu to provide a display device that protects the fingerprint module from being damaged (e.g., by a user’s touch).
13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”) in view of U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”) as applied to claim 5 above, in view of U.S. Patent Pub. No. 2013/0250202 A1 to Qi et al. (“Qi”).
As to claim 15, Hong modified by Sun and Lin teaches the display device according to Claim 5, as applied above.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Lin further discloses wherein the display panel(10)(FIG. 8; ¶0026) comprises a first substrate(13)(FIG. 8; ¶0026), a liquid crystal layer(12)(FIG. 8; ¶0026), a second substrate(11)(FIG. 8; ¶0026), which are sequentially stacked(11, 12, 13)(FIG. 8; ¶0026).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun and Lin with Lin’s further teachings to provide a display device that is cheap to fabricate and provides a bright image.
Hong modified by Sun and Lin does not expressly disclose wherein the display panel comprises an upper polarizer, a first substrate, a liquid crystal layer, a second substrate, and a lower polarizer, which are sequentially stacked.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Qi discloses wherein the display panel(14)(FIG. 7; ¶0054) comprises an upper polarizer(68)(FIG. 7; ¶0054), a first substrate(70)(FIG. 7; ¶0054), a liquid crystal layer(60)(FIG. 7; ¶0053), a second substrate(72)(FIG. 7; ¶0054), and a lower polarizer(74)(FIG. 7; ¶0054), which are sequentially stacked(74, 72, 60, 70, 68)(FIG. 7; ¶¶0053-0054).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun and Lin with Qi to provide a display device that displays a clearer, brighter image.
14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”) in view of U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”) in view of U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”) in view of U.S. Patent Pub. No. 2019/0042017 A1 to Lu as applied to claim 13 above, in view of U.S. Patent Pub. No. 2019/0332842 A1 to Zhou et al. (“Zhou”).
	As to claim 14, Hong modified by Sun, Lin and Liu teaches the display device according to Claim 13, as applied above.
Lu further discloses further comprising a optical adhesive layer(14)(FIG. 3; ¶0023) disposed between the cover plate(15)(Fig. 3; ¶0023) and the fingerprint module(12)(Fig. 3; ¶0026).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun, Lin and Lu with Lu’s further teachings to provide a display device that provides an invisible mechanism for preventing the cover plate from becoming detached.
Hong modified by Sun, Lin and Lu do not expressly disclose a second optical adhesive layer.
Zhou discloses a optical adhesive layer(303)(FIG. 1; ¶0023) disposed between the fingerprint module(301)(FIG. 1; ¶0023) and the display panel(302)(FIG. 1; ¶0023).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Hong modified by Sun, Lin and Lu with Zhou to provide a display device that operates correctly (i.e., by maintaining the relative positions of the fingerprint module and the display panel).
Hong modified by Sun, Lin, Lu and Zhou teach further comprising a second optical adhesive layer(Lu: FIG. 3: 14; ¶0023; Zhou: FIG. 1: 303; ¶0023 – first optical adhesive layer {Zhou: FIG. 1: 303} and second optical adhesive layer {Lu: FIG. 3: 14}) disposed between the cover plate(Lu: Fig. 3: 15; ¶0023) and the fingerprint module(Hong: Fig. 13: 900; ¶¶0125-0126; Lu: Fig. 3: 12; ¶0026).
Allowable Subject Matter
15.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Reasons for Allowance
16.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Dependent claim 10 identifies the distinct features: “wherein the first light guide plate(FIG. 3: 35) is disposed between the display panel(FIG. 3: 32) and the fingerprint module(FIG. 3: 10)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0070323 A1 to Hong et al. (“Hong”), U.S. Patent Pub. No. 2016/0292487 A1 to Sun et al. (“Sun”), U.S. Patent Pub. No. 2019/0377446 A1 to Lin et al. (“Lin”) and U.S. Patent Pub. No. 2015/0369661 A1 to Lin (“Lin II”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 10, Hong modified by Sun, Lin and Lin II teaches the display device according to Claim 5, as applied above.
Lin II further discloses further comprising a first light guide plate(008)(FIG. 2; ¶0066) and an infrared light emitting diode(010)(FIG. 2; ¶0067), and the infrared light emitting diode(010)(FIG. 2; ¶0067)  is disposed at a side of the first light guide plate(008)(FIG. 2; ¶0066).
The motivation to combine Lin II’s further teachings is set forth above for claim 9.
Hong modified by Sun, Lin and Lin II do not teach wherein the first light guide plate is disposed between the display panel and the fingerprint module, with all other limitations as claimed.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
/KIRK W HERMANN/Examiner, Art Unit 2692